         Case 1:19-cv-07512-LGS Document 36 Filed 04/06/21 Page 1 of 4
[Type text]                              U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      April 6, 2021
BY ECF
The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Ross William Ulbricht, 14 Cr. 68 (LGS), 19 Civ. 7512 (LGS)

Dear Judge Schofield:

        On April 2, 2021, petitioner Ross William Ulbricht filed a motion seeking (1) leave to
amend his fully briefed, currently pending § 2255 petition; and (2) an order to obtain discovery so
that he can amend this § 2255 petition. (See 19 Civ. 7512, Dkt. 32 (the “Motion”)). The principal
basis of the Motion is a Vanity Fair article. This article speculates that, if Ulbricht had pleaded
guilty instead of proceeding to trial, he “likely” would have been sentenced to only a decade in
prison. Based solely on this article, Ulbricht speculates that there must have been some “other,”
more favorable plea offer that his former counsel never told him about. That is not so. There was
no “other” plea offer. There is no basis whatsoever—in law, in fact, in the record of this case, or
in common sense—for the Motion. The Motion, which seeks a fishing expedition based upon
speculation-on-speculation, should be denied.

       I. Applicable Law

        “A habeas petitioner, unlike the usual civil litigant in federal court, is not entitled to
discovery as a matter of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997). As the
Second Circuit has said, “Rule 6(a) of the Rules Governing Section 2255 Proceedings . . . provides
that a § 2255 petitioner is entitled to undertake discovery only when ‘the judge in the exercise of
[her] discretion and for good cause shown grants leave to do so, but not otherwise.’” Lewal v.
United States, 152 F.3d 919, 1998 WL 425877 at *2 (2d Cir. 1998) (unpublished). A petitioner
“bears a heavy burden in establishing a right to discovery.” Renis v. Thomas, No. 02 Civ. 9256
(DAB) (RLE), 2003 WL 22358799, at *2 (S.D.N.Y. Oct. 16, 2003) (citing Bracy, 520 U.S. at 904)
(emphasis added). To show “good cause,” a petitioner must present “specific allegations” that
give the Court “reason to believe that the petitioner may, if the facts are fully developed, be able
to demonstrate that he is . . . entitled to relief.” Bracy, 520 U.S. at 908-09 (citation omitted). “A
court may deny a petitioner’s request for discovery ‘where the petitioner provides no specific
evidence that the requested discovery would support his habeas corpus petition.’” Pizzuti v. United
States, 809 F. Supp. 2d 164, 176 (S.D.N.Y. 2011) (citation omitted). “Rule 6 does not license a
petitioner to engage in a ‘fishing expedition’ by seeking documents ‘merely to determine whether
the requested items contain any grounds that might support his petition, and not because the
documents actually advance his claims of error.” Ruine v. Walsh, No. 00 Civ. 3798 (RWS), 2005
WL 1668855, at *6 (S.D.N.Y. July 14, 2005) (citation omitted).
         Case 1:19-cv-07512-LGS Document 36 Filed 04/06/21 Page 2 of 4
Hon. Lorna G. Schofield                                                                        Page 2
United States District Judge

       II. The Motion: Conjecture-atop-Conjecture

        The Motion has three premises. First, according a Vanity Fair article, Ulbricht’s “sentence
could have been a lot less severe. He was offered a plea deal, which would have likely given him
a decade-long sentence, with the ability to get out early on good behavior. Worst-case scenario, he
would have spent five years in a medium-security prison and been freed.” (Motion, Ex. 1, at 6).
Second, Ulbricht was aware of only one plea offer from the Government, but it did not fit the
article’s description—i.e., Ulbricht was unaware of any plea offer that would have “likely” resulted
in only a decade-long sentence. (Motion, 1). Third, Ulbricht concludes that there must have been
some “other,” “more favorable” plea offer that his counsel somehow never mentioned to him. (Id.)

       III. The Motion Is Contradicted by the Facts, the Record, and Common Sense

        As a preliminary matter, the first premise (the Vanity Fair article) consists of nothing but
rank speculation about what a criminal sentence “likely” would have been. This sort of guess-
work is precisely what federal judges (at Rule 11 colloquies) tell defendants they cannot do: predict
the ultimate sentence. But the Vanity Fair article goes even further: It predicts not only “a decade-
long sentence” had Ulbricht pleaded guilty, but also a further 50% reduction for good behavior.
(See id., Ex. 1, at 6 (a guilty plea would have allowed Ulbricht “to get out early on good behavior,”
and so his “[w]orst-case scenario” was “five years” in prison)). Of course, under federal law, the
maximum possible reduction for good behavior is 15%, not 50%. See 18 U.S.C. § 3624(b). Thus,
the conceptual lynchpin of the Motion is nothing more than uninformed opinion—and it appears
in the broader context of an article that prioritizes dramatic flair over factual accuracy. 1 Federal
judicial proceedings do not get reopened, nor briefing schedules reset, nor case files laid bare,
based on such uninformed musings. (Were it otherwise, it would create perverse incentives for a
defendant’s supporters.) In sum, while Ulbricht asserts that this Vanity Fair article provides “good
cause” (Motion, 1), this article does not even constitute “feeble cause”; it is no cause at all.

        Proceeding to the second and third premises of the Motion: Simply put, there was no
“other” plea offer. Ulbricht was not aware of any offer as lenient as the one the Vanity Fair
article briefly implied, because no such offer ever existed. As the Government noted in its
opposition to Ulbricht’s § 2255 petition (see 19 Civ. 7512, Dkt. 21, at 5):

       Following Ulbricht’s arrest, the Government engaged in informal plea negotiations
       with Ulbricht’s counsel, which did not culminate in a written plea offer. The
       Government orally conveyed its willingness to have Ulbricht plead to a three-count
       Information charging the same offenses as the Complaint. (Ulbricht Decl. ¶¶ 4-5,
       Dratel Decl. ¶ 11). The charges carried a mandatory minimum sentence of 10 years,
       and a maximum sentence of life imprisonment. (Ulbricht Decl. ¶ 6). The
       Government would not be limited in presenting the Court with the facts underlying
1
  For instance, the Vanity Fair article poignantly described the (purported) part of the Ulbricht trial
that was “perhaps hardest of all for the jury to watch”—the evidence of six people’s deaths “from
drugs they had purchased on Silk Road, including a teenager in Australia, who had had an adverse
reaction to a hallucinogen and had jumped out of a hotel window.” (Motion, Ex. 1, at 4-5). But
the part of the trial that was purportedly “hardest” for the jury simply did not happen: As the trial
transcript reveals, the six drug-related deaths were not part of the trial at all—only the sentencing.
         Case 1:19-cv-07512-LGS Document 36 Filed 04/06/21 Page 3 of 4
Hon. Lorna G. Schofield                                                                        Page 3
United States District Judge

       Ulbricht’s misconduct, and as Ulbricht understood, it would be free to argue for
       any sentence within the statutory range, including life imprisonment. Ulbricht also
       understood that the United States Sentencing Guidelines [range] . . . associated with
       these charges recommended a sentence of life imprisonment. (Ulbricht Decl. ¶ 18).

This was the one and only plea offer. At the final pretrial conference in December 2014, all
relevant entities—Ulbricht, his counsel, and the Government—each confirmed that only one plea
offer had been made (a pre-Indictment oral offer). Tellingly, the Motion does not mention the
following crucial exchange, which was attached as an exhibit to the Government’s opposition:

       THE COURT: Now, in terms of plea offers, has there ever been a time when the
                  government has made a plea offer that has been conveyed to you?

       THE DEFENDANT: Nothing in writing, Your Honor, but there was a verbal offer.

       THE COURT: All right. Was that just one offer so far as you understood?

       THE DEFENDANT: Yes.

       THE COURT: Mr. Dratel, is that your understanding; that there was one oral offer
                  that was made?

       MR. DRATEL: Correct, Your Honor.

       THE COURT: Is that consistent with what the government believes has been
                  extended to the defendant?

       MR. TURNER: Yes. Preindictment, Your Honor.

       THE COURT: And that was a preindictment plea offer?

       MR. TURNER: Yes.

       THE COURT: All right. Mr. Ulbricht, did you turn that offer down?

       THE DEFENDANT: I suppose by not responding, it was a declining, yes.

(Dkt. 21, Ex. D, at 3 (12/17/2014 Tr. 68)).

        Finally, it should come as no surprise to Ulbricht that the Government’s only plea offer
had a Guidelines range of life imprisonment. Ulbricht committed an astonishing array of
deliberate, sophisticated, harmful, profitable, unprecedented misconduct, including that (in short):

       1. Ulbricht created, owned, and operated an extremely sophisticated black market
          website that was a platform for the sale of (1) nearly every illegal narcotic drug
          (e.g., fentanyl, heroin, cocaine, crack, ecstasy, LSD, methamphetamine, and
          prescription pills); (2) firearms and ammunition; (3) computer hacking
         Case 1:19-cv-07512-LGS Document 36 Filed 04/06/21 Page 4 of 4
Hon. Lorna G. Schofield                                                                      Page 4
United States District Judge

           equipment; (4) money laundering tools and services; (5) fraudulent
           identification documents; and (6) poison such as cyanide;

       2. For the entirety of Silk Road’s existence (more than 2.5 years), Ulbricht
          oversaw every aspect of the site’s operation, including setting the commission
          rate, enforcing the site’s rules, managing the computer servers, supervising his
          small staff of employees, and deciding what could be sold on the site (e.g.,
          Ulbricht gave the go-ahead for the sale of cyanide, and even said he would be
          comfortable if human body parts were consensually sold on Silk Road);

       3. Ulbricht commissioned, and paid for, the (attempted) murders of at least five
          people in order to protect his criminal enterprise;

       4. The volume of users, and scope of transactions, on Silk Road were staggering:
          There were more than 1.5 million transactions, worth more than $200 million
          in total; there more than 115,000 buyer accounts and 3,000 seller accounts; and
          there were more than $183 million in narcotics sales, including more than 82
          kilograms of cocaine and 26 kilograms of heroin;

       5. Silk Road expanded the drug market and reached nearly every corner of the
          globe, lowering barriers to entry for many who might not have otherwise bought
          or sold drugs; and

       6. Silk Road was unprecedented—it was the first site of its kind to combine
          various anonymizing technologies, and it spawned various copycat websites
          that have predictably plagued our society (and indeed the world) ever since.

Indeed, Ulbricht’s Guidelines range was literally off the sentencing chart, even before considering
the fact that he had commissioned and paid $650,000 for at least five murders to protect his empire
(which, unbeknownst to him at the time, fortunately appear not to have resulted in any killings).

       In sum, for all of these reasons, the Government respectfully submits that the Motion
should be summarily denied.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                                By:
                                                      Michael D. Neff
                                                      Vladislav Vainberg
                                                      Assistant United States Attorneys
                                                      (212) 637-2107/1029
cc:    Brandon Sample, Esq. (by ECF)
       Ross William Ulbricht (by mail)
